       Case 1:19-cr-00092-RJA-JJM Document 86 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
         v.                                                        19-CR-92-A
TIAGO MELLO-LIMA,
                                    Defendant.


       This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On March 3, 2021,

defendant Tiago Mello-Lima appeared before Magistrate Judge McCarthy and entered a

plea of guilty to Count 10 of the Superseding Indictment which charges him with

bringing aliens to the United States for commercial advantage or private financial gain in

violation of 8 U.S.C. § 1324(a)(2)(B)(ii).

       Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No. 84)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

       ORDERED that, upon review of the transcript of the March 3, 2021, change-of-

plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Mello-Lima’s plea of guilty was knowing, voluntary, and

has a factual basis. Accordingly, defendant Mello-Lima’s plea of guilty is accepted

based upon the oral findings of the Magistrate Judge as confirmed in the written Report

and Recommendation. Dkt. No. 84. Sentencing is scheduled for July 6, 2021 at 12:30
      Case 1:19-cr-00092-RJA-JJM Document 86 Filed 04/01/21 Page 2 of 2




pm. The parties are directed to the Court’s forthcoming Text Order for the submission

of sentencing documents.

      IT IS SO ORDERED.


                                        __s/Richard J. Arcara________

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: April 1, 2021
